Citation Nr: 0919162	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-13 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.

3.  Entitlement to service connection for a heart disability, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick. Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
February 1974, to include service in Thailand from January 
through December 1969.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
rating decision of the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
Veteran's claims folder.  

In August 2007, the Board issued a decision denying the 
claims.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order issued in December 2008, the Court vacated the 
August 2007 Board decision and remanded the case to the Board 
for additional action consistent with a joint motion of the 
parties.  

In May 2009, the Veteran's attorney submitted evidence and 
argument in support of the claims directly to the Board and 
waived the veteran's right to have this evidence initially 
considered by the RO.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA. 38 U.S.C.A. § 5103A.  This duty to assist includes the 
requirement that VA make reasonable efforts to acquire all 
relevant records pertaining to the claimants active military, 
naval, or air service that are held or maintained by a 
government entity.  Following a review of the claims file, 
and consistent with the joint motion of the parties, the 
Board finds that further development is required under the 
VCAA regarding the Veteran's claims.

The Veteran is seeking service connection for diabetes 
mellitus and peripheral neuropathy as well as heart 
disability, claimed as a result of exposure to herbicides.  
The Veteran's medical records establish a current diagnosis 
of diabetes mellitus many years after service, as well as 
heart disease and idiopathic peripheral neuropathy.  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Veterans 
diagnosed with an enumerated disease who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307.  VA, under the authority of the 
Agent Orange Act of 1991, has determined that a presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for disorders which are not enumerated by 
regulation.  See 61 Fed. Reg. 41442 (1996).  The U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) has also 
held that when a claimed disorder is not included as a 
presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, however, the Veteran asserts that he was 
exposed to Agent Orange while stationed at Nakhon Phanom 
RTAFB (NKP) through the maintenance of airplanes in various 
operations in association with Operation Ranch Hand.  

In addition, the Veteran's personnel records show that he was 
stationed in Thailand from January 18, 1969, to December 21, 
1969.  

In May 2009, the Veteran's attorney submitted documents in 
support of the argument that the Veteran was exposed to 
herbicides while stationed at NKP.  These include a recently 
released Department of Defense report on use of herbicides in 
Thailand and specifically at NKP from 1966 to 1972.  This 
report indicates that herbicides were used to control dense 
jungle vegetation in the fenced areas at NKP.

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs 
that a detailed statement of the veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the 
Department of Defense's ("DoD") inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.

It does not appear that the required evidentiary development 
procedures have been followed.  The Court has consistently 
held that evidentiary development procedures provided in VA's 
Adjudication Procedure Manual are binding.  See Patton v. 
West, 12 Vet. App. 272, 282 (1999) (holding that the Board 
failed to comply with the duty to assist requirement when it 
failed to remand the case for compliance with the evidentiary 
development called for by the M21-1).  The Board concludes 
that this matter must be remanded for compliance with the 
procedures set forth in the VA Adjudication Manual.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should comply with 
the evidentiary development noted in M21-
1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(n).

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claims, 
considering all of the evidence of record 
and pertinent regulations, including all 
of the evidence submitted since the 
issuance of the Statement of the Case.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his attorney should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant unless he is otherwise notified but he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




